Citation Nr: 0329372	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 
2000 for service connection for diabetes mellitus, for 
accrued benefits purposes.

2.  Entitlement to a higher evaluation for service-connected 
diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 70 percent 
disabling, for accrued benefits purposes.

4.  Entitlement to additional monthly dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C.A. 
1311(a)(2) (West 2002). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.  He died in October 2001.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the appellant's claims of 
entitlement to an effective date prior to December 12, 2000 
for service connection for diabetes mellitus, for accrued 
benefits purposes, entitlement to a higher evaluation for 
service-connected diabetes mellitus, for accrued benefits 
purposes, entitlement to an increased rating for service-
connected post-traumatic stress disorder, evaluated as 70 
percent disabling, for accrued benefits purposes, and 
entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. 1311(a)(2) (West 2002).  

The Board notes that the appellant failed to report for her 
scheduled hearing, which was scheduled for July 31, 2003.  
There is no record of a request for another hearing, and 
without good cause being shown for the failure to report, no 
further hearing can be scheduled and the Board will proceed 
without further delay.  

In a letter, received in November 2001, the appellant's 
representative raised the issue of entitlement to an 
effective date prior to April 17, 2001 for DEA benefits.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

A review of the record reflects that it appears that the 
veteran was granted disability benefits by the Social 
Security Administration (SSA).  In addition, in a letter 
written by the veteran that was received into the record in 
October 2002, the veteran indicated that he had received 
treatment at a Veterans Center.  The claims files do not 
currently contain the records from either the SSA or the 
Veterans Center.  On remand, these records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Dunn v. West, 11 Vet. App. 462 (1998).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
all treatment records from the Veterans 
Center, and to associate them with the 
claims files.

2.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


